594 N.W.2d 887 (1999)
In re Petition for DISCIPLINARY ACTION AGAINST Glenn L. SMITH, an Attorney at Law of the State of Minnesota.
No. C1-99-926.
Supreme Court of Minnesota.
June 10, 1999.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Glenn L. Smith while acting as a co-trustee, misappropriated over $400,000 from the S.M. trust in violation of Rules 8.4(c) and (d), Minnesota Rules of Conduct; and
WHEREAS, respondent has waived his right to answer the petition and therefore the allegations of the petition are admitted pursuant to Rule 13(b), Rules on Lawyers Professional Responsibility (RLPR); and
WHEREAS, in the stipulation respondent has waived his right to a hearing pursuant to Rule 14, RLPR, and with the *888 Director has jointly recommended that the appropriate discipline is disbarment from the practice of law; and
WHEREAS, this court has independently reviewed the record and agrees that disbarment is the appropriate discipline,
IT IS HEREBY ORDERED that Glenn L. Smith is disbarred from the practice of law effective immediately. The Director is awarded $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice